Order filed October 11,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-12-00207-CR & 11-12-00208-CR
                                                    __________
 
                          JOHN
SPENCER BARBER, JR., Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                              On
Appeal from the County Court at Law No. 1
 
                                                        Williamson
County, Texas
 
                                     Trial Court Cause Nos.
11-05640-1 & 11-05627-1
 

 
                                                                     O
R D E R
 
John
Spencer Barber, Jr. has filed in each case in this court a motion to correct
the record and rehearing of extension of time to file appeal.  Barber timely
filed motions for extension of time to file a notice of appeal from each of the
June 29, 2012 judgments of conviction.  However, Barber failed to file a notice
of appeal from either of those judgments.  Consequently, this court dismissed
Barber’s motions for extension as moot.  Barber now requests that we reconsider
his timely filed motions to extend the time to file appeals from the final
judgments that were entered by the trial court on June 29 and that we assign
separate cause numbers to the motions for extension.  
Pursuant
to Tex. R. App. P. 26.2, the
notices of appeal were due to be filed in the trial court within thirty days
after the date the sentences were imposed in open court, making the due date
Monday, July 30, 2012.  Barber filed motions for extension of time as provided
for in Tex. R. App. P.
26.3.  However, Rule 26.3 mandates that both the notice of appeal and the
motion for extension must be filed within fifteen days after the deadline for
filing the notice of appeal, which would have been August 14, 2012.  As of
August 31, 2012, the date that this court dismissed as moot his motions for
extension, Barber had not filed a notice of appeal from either of the June 29
judgments.  Absent a timely notice of appeal or compliance with Rule 26.3, this
court lacks jurisdiction to entertain an appeal.  Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993).  When an appellant does not comply with Rule 26.3, this court has no
authority to grant a motion for extension of time to file a notice of appeal.
Barber’s
motions to correct the record and to reconsider his requests for extension are
denied.
 
                                                                                                PER
CURIAM
 
October 11, 2012
Do not publish.  See Tex.
R. App. P. 47.2(b).  
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




[1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.


 
[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.